          Case 1:20-cv-00561-KPF Document 6 Filed 04/21/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

LINDA SLADE, individually and as the
representative of a class of similarly
situated persons,
                                                       20 Civ. 561 (KPF)
                            Plaintiff,
                                                    SCHEDULING ORDER
                     -v.-

YEDI, INC.,

                            Defendant.

KATHERINE POLK FAILLA, District Judge:

        Plaintiff filed the complaint in this action on January 22, 2020. (Dkt.

#1). On February 13, 2020, the Court scheduled an initial pretrial conference

in this matter for April 29, 2020. (Dkt. #5). To date, the docket reflects that

Defendant Yedi, Inc. has not been served. Accordingly, the initial pretrial

conference, previously scheduled for April 29, 2020, is hereby ADJOURNED to

July 29, 2020, at 11:30 a.m. in Courtroom 618 of the Thurgood Marshall

Courthouse, 40 Foley Square, New York, New York. Plaintiff is hereby

ORDERED to serve the Defendant Yedi, Inc. on or before May 29, 2020.

Plaintiff must file an affidavit or other notice of service on the docket by that

date.

        SO ORDERED.

Dated: April 21, 2020
       New York, New York

                                                KATHERINE POLK FAILLA
                                               United States District Judge
